Citation Nr: 0402145	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  99-04 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than April 8, 1996, 
for the award of disability compensation benefits for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1970.

By a decision entered in March 1998, the Board of Veterans' 
Appeals (Board) granted a claim of entitlement to service 
connection for PTSD.  The Board's decision was effectuated by 
an October 1998 RO rating action which awarded a 30 percent 
rating for PTSD, effective from April 8, 1996.  The veteran 
appealed to the Board, claiming entitlement to an earlier 
effective date for the award.  By a decision entered in July 
2000, the Board denied the appeal.  Subsequently, in August 
2000, the veteran filed a motion for reconsideration of the 
Board's July 2000 decision.  See 38 C.F.R. § 20.1000 (2003).  
The motion was denied in December 2000.  

Thereafter, the veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In April 2001, 
VA's General Counsel filed an unopposed motion to vacate the 
Board's July 2000 decision.  In May 2001, the Court granted 
the motion and remanded the case to the Board for re-
adjudication.  By a decision entered in February 2002, the 
Board denied the appeal, which the veteran appealed to the 
Court.  VA General Counsel and representatives of the veteran 
filed briefs to the Court.  Subsequently, the Court issued a 
Memorandum Decision in August 2003 in which it reversed the 
Board's February 2002 decision and remanded the matter for 
proceedings consistent with its Memorandum Decision.  
Judgment was entered by the Court in September 2003.
 

FINDINGS OF FACT

1.  The veteran filed a claim of service connection for PTSD 
on May 25, 1994; by a decision entered on August 15, 1995, 
the RO denied the claim.

2.  The veteran was notified of the RO's August 15, 1995, 
decision, and of his appellate rights, by letter dated on 
August 18, 1995.

3.  No notice of disagreement (NOD) was received at the RO 
during the one-year period following the mailing of the 
August 18, 1995, notification.

4.  On April 8, 1996, the veteran submitted an application to 
reopen the claim of service connection for PTSD; with this 
claim he submitted new and material evidence.

5.  By rating action of August 1996, the RO denied the 
veteran's claim to reopen; the veteran appealed and by a 
decision entered in March 1998, the Board granted service 
connection for PTSD.


CONCLUSION OF LAW

The assignment of an effective date from May 25, 1994 for the 
award of disability compensation benefits for PTSD is 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the effective date for the award of 
disability compensation benefits for PTSD should be May 25, 
1994--the day the RO first received his original application 
for benefits.  Specifically, the veteran's argument is that 
he submitted new and material evidence on April 8, 1996, 
which was within one year after the initial determination was 
made by the RO in August 1995.  Therefore, the veteran argues 
that since the evidence was submitted within one year of the 
initial determination in accordance with 38 C.F.R. § 3.156, 
there was no final denial of his initial May 1994 service 
connection claim and the effective date of such claim should 
relate back to the original filing date of the claim. 

In the present case, the record shows that the RO denied the 
veteran's original claim of service connection for PTSD by a 
decision entered on August 15, 1995.  The record further 
shows that he was notified of the RO's August 15, 1995, 
decision, and of his appellate rights, by letter dated on 
August 18, 1995.  A notice of disagreement was not received 
by the RO during the one-year period following the mailing of 
the August 18, 1995, notification; however, on April 8, 1996, 
the veteran requested that his claim be reconsidered with 
evidence he was submitting, which included a "buddy 
statement" from another veteran to corroborate his claimed 
stressor and a statement from a mental health counselor 
describing stressors that the veteran reported having 
experienced in service.  The veteran also stated that he 
wished to have his claim "reconsidered" and did not wish this 
to be considered a NOD.  Thereafter, in August 1996, the RO 
denied the claim and the veteran appealed the case to the 
Board.  In March 1998, the Board issued a decision that 
granted service connection for PTSD.

The Board's March 1998 decision was effectuated by an October 
1998 RO rating action which awarded a 30 percent rating for 
PTSD, effective from April 8, 1996 - the date of receipt of 
the application to reopen.  The veteran thereafter appealed 
to the Board, claiming entitlement to an earlier effective 
date for the award.  

Based on a review of the evidence of record, and as directed 
by the Court, the Board finds that an effective date from May 
25, 1994, for the award of disability compensation benefits 
for PTSD is warranted.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.

As noted in the Court's August 2003 Memorandum Decision, 
where a claim has been initially denied, if new and material 
evidence is submitted within one year of the RO's initial 
determination (the appeal period) then the evidence will be 
"considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period" and 
prevents an initial determination from becoming final.  38 
C.F.R. § 3.156(b) (2003); see also 38 C.F.R. § 3.400(q) 
(2003) ("The effective date will be as though the former 
decision had not been rendered").

In the veteran's case, he offered new and material evidence 
within one year of his initial denial in order to have the RO 
"reconsider" his claim, and therefore the effective date of 
award should relate back to his initial filing of his claim 
in May 1994.  This new and material evidence (as determined 
by the Board by having granted service connection for PTSD in 
March 1998 ) was submitted on April 8, 1996, which was within 
one year of the RO's initial determination on August 18, 
1995.  This timely submission of new and material evidence by 
the veteran prevented the RO's August 1995 rating decision 
from becoming final and requires that his effective date of 
claim be when the RO received his original claim - May 25, 
1994.  See Muehl v. West, 13 Vet. App. 159 (1999) (timely 
submitted new and material evidence relates back to the 
original date of claim for purposes of determining effective 
date); see also 38 C.F.R. §§ 3.156(b), 3.400(q).  

As further stated by the Court in August 2003, although the 
Board did not specifically address in its February 2002 
decision whether new and material evidence was received 
within one year of the initial determination, the record is 
clear as to when the evidence was received.  The Court found 
that the RO's August 1996 determination clearly states that 
the evidence was received on April 8, 1996.  In addition to 
the date of receipt being expressly noted by the RO in its 
August 13, 1996, decision, the Court observed that this 
second determination on the newly submitted evidence was 
issued within the one-year period of appeal for the first 
determination.  Moreover, the Court found that, because the 
veteran had submitted new and material evidence within one 
year of the RO's denial of his original claim, the effective 
date of the award must relate back to the date of his 
original claim pursuant to 38 C.F.R. § 3.156(b), which was 
May 24, 1994.  Accordingly, the Board finds that the 
assignment of an effective date from May 24, 1994 is 
warranted. 


ORDER

The assignment of an effective date from May 25, 1994, for 
the award of disability compensation benefits for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



